Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“multiple resource-exchange-system participants, each comprising a computing facility that includes multiple computers. each having one or more processors and one or more memories, and a local cloud-exchange instance, each local cloud-exchange instance including, or including an interface to, a local distributed-search instance of a distributed-search subsystem that stores local-distributed-search-instance data that supports distributed searches by the distributed-search subsystem and each local cloud-exchange instance providing a cloud-exchange interface that provides participant. registration, participant-information provision and update, instantiation of automated resource-provision and resource-consumption agents, and monitoring services; and
a cloud-exchange system that is implemented on one or more physical computers, each including one or more processors and one or more memories, and that includes a cloud- exchange engine, the cloud-exchange system increasing an operational efficiency of the resource-exchange system by automatically exporting computational-resources-consuming entities from one or more resource-consumer resource-exchange-system participants for remote execution by one or more resource-provider resource-exchange-system participants, the cloud-exchange engine including, or including an interface to, the distributed-search subsystem and accessing the distributed-search subsystem to initiate distributed searches for computational resources on behalf of one or more of the resource- exchange-system participants” such as required by Claim 1;
“aggregating the multiple computing facilities into a resource-exchange system, each computing facility including multiple computers, each computer having one or more processors and one or more memories by:
transforming each computing facility into a resource-exchange-system participant by including a local cloud-exchange instance in the computing facility, each local cloud-exchange instance including, or including an interface to a local distributed-search instance of a distributed-search subsystem that stores local-distributed-search-instance data that supports distributed searches by the distributed-search subsystem and each local cloud- exchange instance providing a cloud-exchange interface that provides participant registration, participant-information provision and update. instantiation of automated resource-provision and resource-consumption agents, and monitoring services, and including. in the resource-exchange system, a cloud-exchange system,
implemented on one or more physical computers, each including one or more processors and one or more memories, the cloud-exchange system including a cloud-exchange engine that includes, or includes an interface to. the distributed-search subsystem and that accesses the distributed-search subsystem lo initiate distributed searches for computational resources on behalf of one or more of the resource-exchange-system participants; and
increasing the operational efficiency of the resource-exchange system by automatically exporting computational-resources-consuming entities from resource-consumer resource-exchange-system participants for remote execution by resource-provider resource- exchange-system participants through an automated auction facility provided by the cloud- exchange engine” such as required by Claim 17;


“automatically exporting computational-resources-consuming entities from resource- consumer resource-exchange-system participants for remote execution by resource-provider resource-exchange-system participants through an automated auction facility provided by a cloud-exchange engine of a cloud-exchange system, wherein the multiple computing facilities are aggregated into a resource-exchange system by:
transforming each computing facility into a resource-exchange-system participant by including a local cloud-exchange instance in the computing facility, each local cloud-exchange instance including, or including an interface to, a local distributed-search instance of a distributed-search subsystem that stores local-distributed-search-instance data that supports distributed searches by the distributed-search subsystem, and each local cloud- exchange instance providing a cloud-exchange interface that provides participant registration, participant-information provision and update, instantiation of automated resource-provision and resource-consumption agents, and monitoring services, and 
incorporating in the resource-exchange system. a cloud-exchange system, implemented on one or more physical computers. each including one or more processors and one or more memories, the cloud-exchange system including a cloud-exchange engine that includes, or includes an interface to, the distributed-search subsystem and that accesses the distributed-search subsystem to initiate distributed searches for computational resources on behalf of one or more of the resource-exchange-system participants” such as required by Claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/WILSON LEE/Primary Examiner, Art Unit 2152